IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MARY ANN PROTZ,                            : No. 416 WAL 2015
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (DERRY AREA SCHOOL                   :
DISTRICT),                                 :
                                           :
                   Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of March, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Whether the Commonwealth Court - after properly determining that
      Section 306(a.2) of the Workers’ Compensation Act was unconstitutional -
      erred in remanding the case to the Workers’ Compensation Judge with
      instructions to apply the Fourth Edition of the American Medical
      Association’s Guides to the Evaluation of Permanent Impairment when
      neither Section 306(a.2) nor any other section of the Act ever references
      the Fourth Edition and its usage was not sanctioned by the Pennsylvania
      Legislature.